--------------------------------------------------------------------------------

Exhibit 10.11


Statement and Commitment Letter
As the controlling shareholder of ACM Research (Shanghai), Inc. (hereinafter
referred to as the “company” or “ACM Shanghai”), the enterprise makes the
following statements and commitments:
1. The investment funds corresponding to the registered capital of the company
subscribed to or subject to transfer by the enterprise are all owned or raised
by the enterprise, and the source is legal and compliant.
2. The company’s equity held by the enterprise is the true holding of the
enterprise, the ownership is clear, and there is no entrusted shareholding,
trust shareholding or other special arrangements.
3. As of the date of issuance of this letter, there is no special arrangement
between the enterprise and other shareholders of the company for unanimous
action relationship, voting entrustment / agency, etc.
4. As of the date of issuance of this letter, the company’s shares held by the
enterprise have not been pledged, frozen, sealed up or set up with other third
party rights, nor have they been involved in any disputes or potential disputes.
5. As of the date of issuance of this letter, except for the Commitment Letter
issued by the enterprise on June 12, 2019 to Xinwei (Shanghai) Management
Consulting Partnership (limited partnership), Jiaxing Haitong Xuchu Equity
Investment Fund Partnership (limited partnership), Shanghai Jinpu Lingang Smart
Technology Equity Investment Fund Partnership (limited partnership), Wuxi Taihu
Guolian Emerging Growth Industry Investment Enterprise (limited partnership),
Xinshi (Shanghai) Management Consulting Partnership (limited partnership), Hai
Feng Investment Holding Limited, Xingang (Shanghai) Management Consulting
Partnership (limited partnership), as well as the contents stipulated in the
Commitment Letter issued by the company on November 29, 2019 to Shanghai
Yongkong Business Information Consulting Partnership (Limited Partnership),
Shanghai Shanyi Enterprise Management Center (Limited Partnership), Shangrong
Innovation (Ningbo) Equity Investment Center (Limited Partnership), Shanghai
Shangrong Juyuan Equity Investment Center (Limited Partnership), Hefei Runguang
Equity Investment Partnership (Limited Partnership), Shanghai Integrated Circuit
Industry Investment Fund Co., Ltd., Shanghai Pudong Emerging Industries
Investment Co., Ltd., and Shanghai Zhangjiang Technology Venture Capital
(hereinafter collectively referred to as the “special agreement”), the
enterprise and/or the company and other shareholders of the company do not have
any written or oral agreement that involves and/or may involve investor
investment return commitments, company performance commitments, related
commitments related to the company’s listing, compensation clause, share
buyback, agreement or commitment on valuation adjustment and other matters; from
the date when the company submits its initial public offering of shares to the
Shanghai Stock Exchange and the application documents for listing on the Science
and Technology Board, the above mentioned special agreement automatically
terminates, and there is no valid, written or oral agreement between the
enterprise and/or the company and other shareholders of the company that
involves and/or may involve investor investment return commitments, company
performance commitments, related commitments related to the company’s listing,
compensation clause, share buyback, agreement or commitment on valuation
adjustment and other matters;



--------------------------------------------------------------------------------

6. From January 1, 2017 to the date of issuance of this letter, the enterprise
has no criminal offences of corruption, bribery, property embezzlement,
misappropriation of property, or disruption of the socialist market economic
order, there are no major violations involving national security, public safety,
ecological security, production safety, public health and safety, etc., and
there is no case of being investigated or subject to investigation by a judicial
organ and the case has not been closed; there are no major litigation,
arbitration or administrative punishment cases that have not been settled or can
be reasonably foreseen by the enterprise.
7. The enterprise does not belong to a contract private equity fund, asset
management plan (including fund subsidiary asset management plan, securities
company asset management plan, etc., the same below) or a trust plan, nor is
there a case of equity held by holding company for contract-type private equity
funds, asset management plans or trust plans.
8. As of the date of issuance of this letter, except for the circumstances
listed in Appendix 1, the enterprise has not directly or indirectly held any
rights or interests in the company’s main customers or suppliers; there is no
connected relationships between the enterprise and intermediaries related to ACM
Shanghai’s application for initial public offering and listing on the Science
and Technology Board (referring to [***], [***], Beijing Jindu Law Firm, Lixin
Accounting Firm) (special general partnership), the same below) as well as the
actual controllers, shareholders / partners, directors, supervisors, senior
managers and managers of these units.



--------------------------------------------------------------------------------

9. All original written materials, duplicate materials, photocopy materials,
verbal information or testimonies provided by the enterprise to the company and
its intermediaries in connection with the company’s application for initial
public offering and listing on the Science and Technology Board are true,
complete and accurate, without any falsehood, concealment, omission or
misleading; the copies provided by the enterprise or photocopies are consistent
with the official copy or original content, and the seals and signatures on all
documents are true. If the above mentioned commitment is violated, the
enterprise will compensate the company and its intermediary institutions for all
losses it has suffered in accordance with the law; if there are inconsistencies
between the materials and information provided by the enterprise in the future,
the enterprise will immediately notify the company and its intermediary
institutions.
The commitment is hereby stated.
(There is no text below on this page)



--------------------------------------------------------------------------------

(There is no text on this page, it is the signature page of the Statement and
Commitment Letter)





 
ACM RESEARCH, INC.
         
Signature: /s/ Hui Wang
     
Name: HUI WANG
     
Title: Authorized representative
         
Date: Year Month Day




--------------------------------------------------------------------------------

Appendix 1 The enterprise’s shareholding in the major customers or suppliers of
ACM Shanghai
Company name
Shareholding ratio
(%)
NINEBELL CO., LTD
20






--------------------------------------------------------------------------------